 Case: 2:21-cv-00884-JLG-KAJ Doc #: 3 Filed: 03/04/21 Page: 1 of 3 PAGEID #: 819



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JAMARR R. STONE, SR.,

                       Plaintiff,
       v.                                             Civil Action 2:21-cv-884
                                                      Judge James L. Graham
                                                      Magistrate Judge Kimberly A. Jolson

OHIO PAROLE BOARD, et. al.,

                       Defendants.

                            REPORT AND RECOMMENDATION

       On March 2, 2021, Plaintiff filed a motion for leave to proceed in forma pauperis under

28 U.S.C. § 1915(a). (Doc. 1). The Supreme Court, in Adkins v. E.I. DuPont de Nemours & Co.,

Inc., set forth the legal standard applicable to a motion to proceed in forma pauperis. 335 U.S.

331 (1948). An affidavit of poverty is sufficient if it reflects that the plaintiff cannot pay the

Court’s filing fee without depriving himself the “necessities of life.” Id. at 339 (internal quotation

marks omitted). Although the plaintiff need not be totally destitute in order to proceed in forma

pauperis, paying the filing fee must be more than a mere hardship. See Foster v. Cuyahoga Dep’t

of HHS, 21 F. App’x 239, 240 (6th Cir. 2001) (noting that “the question is whether the court costs

can be paid without undue hardship”). Consequently, unless it is clear that the one-time payment

of the Court’s filing fee will render the plaintiff unable to provide for himself, the Court cannot

grant her in forma pauperis status. See Adkins, 335 U.S. at 339.

       In Plaintiff’s affidavit, he represents that although he is currently incarcerated, he has

recently received $1,937.35 from his family for “legal fees and commissary.” (Doc. 1 at 2).

Furthermore, the average monthly deposits into Plaintiff’s prison trust fund account were $280.00.

(Id. at 5). Based on the foregoing, it does not appear that paying the $402.00 filing fee in this case
 Case: 2:21-cv-00884-JLG-KAJ Doc #: 3 Filed: 03/04/21 Page: 2 of 3 PAGEID #: 820




would cause Plaintiff to be deprived the necessities of life. See Adkins, 335 U.S. at 339; see also

Bush v. Ohio Dep’t of Rehab. & Corr., No. 2:05-CV-0667, 2007 WL 4365381, at *1 (S.D. Ohio

Dec. 10, 2007) (noting that “[i]n forma pauperis status is usually reserved either for indigent

prisoners or for persons who subsist on small fixed-income payments such as social security,

unemployment compensation, or public assistance and who would truly be required to forego food,

shelter, clothing, or some other necessity were they to devote any of their scant resources to paying

a judicial filing fee”). Accordingly, it is RECOMMENDED that Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 1) be DENIED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



                                                   2
 Case: 2:21-cv-00884-JLG-KAJ Doc #: 3 Filed: 03/04/21 Page: 3 of 3 PAGEID #: 821




Date: March 4, 2021                        /s/ Kimberly A. Jolson
                                           KIMBERLY A. JOLSON
                                           UNITED STATES MAGISTRATE JUDGE




                                       3
